DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 03/17/2021.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2020/0104697), in view of Wilson et al. (US 11,095,601).

As to claim 1, Bhatia discloses the invention as claimed, including a method comprising:
accessing, with a computer system, a plurality of data stores storing information representing individual interactions with a plurality of users (104, 106, Fig. 1; Figs. 3A-3D; ¶0023, “the user embeddings system may add the user to a database or table of user interactions. Because the user decides the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions”; ¶0059, “in association with each user interaction, the user embeddings system 104 stores a user identifier, a content item identifier, an interaction type, and an interaction timestamp”), wherein individual users of the plurality of users have been sorted into groups (210, Fig. 2; Fig. 3D; ¶0029, “identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”);
generating, by the computer system, respective user sequence models for the plurality of users using the information representing individual interactions with the plurality of users (208-210, Fig. 2; 400, Fig. 4; Fig. 5; Abstract, “generating user embeddings utilizing an interaction-to-vector neural network”; ¶0008, “systems can use to train a neural network, in a semi-supervised manner, to generate vectorized user embeddings for corresponding users”; ¶0009, “generate user embeddings for each user through training an interaction-to-vector neural network”; ¶0021, “generate user embeddings for each user by utilizing the organized user interaction data in conjunction with an interaction-to-vector neural network”); 
analyzing, by the computer system, the respective user sequence models using a recurrent neural network with an attention mechanism (102, Fig. 1; Fig. 2; ¶0054, “monitors interaction data that includes, but is not limited to, data requests (e.g., URL requests, link clicks), time data (e.g., a timestamp for clicking a link, a time duration for a web browser accessing a webpage, a timestamp for closing an application, time duration of viewing or engaging with a content item), path tracking data (e.g., data representing webpages a user visits during a given session), demographic data (e.g., an indicated age, sex, or socioeconomic status of a user), geographic data (e.g., a physical address, IP address, GPS data), and transaction data (e.g., order history, email receipts)”), wherein the analyzing produces respective vectors corresponding to the respective user sequence models (Fig. 2; Figs. 3A-3E; ¶0008, “analyze and transform the user interaction data into structured data, which the disclosed systems can use to train a neural network, in a semi-supervised manner, to generate vectorized user embeddings for corresponding users”; ¶0009; ¶0014, “FIGS. 3A-3E illustrate diagrams of organizing heterogeneous user interaction data into a training data for the interaction-to-vector neural network; ¶0020, “generates uniform homogenous user embeddings from heterogeneous user interaction data by employing an interaction-to-vector neural network”), wherein individual values of a given vector (a) represent respective individual interactions by a given user (310-330, Fig. 3D; ¶0029, “identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0063, “Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0071, “the user embeddings system 104 groups the same interaction types for a content item together”; ¶0078, “organizes and sorts user interaction data”) and (b) correspond to an amount of correlation between the respective individual interactions and the sorting of the given user into the groups (310-330, Fig. 3D; ¶0054, “time data (e.g., a timestamp for clicking a link, a time duration for a web browser accessing a webpage, a timestamp for closing an application, time duration of viewing or engaging with a content item)”; ¶0055, “the analytics system 102 and/or the user embeddings system 104 monitors the viewing duration of the video, such as if the user watched the whole video, watched less than 20 seconds of the video, watched over 30 seconds of the video, watched at least 25% of the video, or watched particular segments of the video”; ¶0065, “the user interaction table 300 includes a duration of less than an hour (i.e., 9:05-9:48). While a truncated table of user interaction data is displayed, the user embeddings system 104 can store and organize a user interaction table 300 of any size (e.g., any number of content items, interaction types, over any time period, for any number of users)”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”); and 
identifying, by the computer system analyzing the respective vectors, a particular type of interaction that is correlated to users being sorted into the groups (310-330, Fig. 3D; ¶0021, “determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred”; ¶0023, “the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”).

Although Bhatia discloses wherein individual users of the plurality of users have been sorted into groups (210, Fig. 2; Fig. 3D; Fig. 4D; ¶0029, “identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”; ¶0116, “User 1 is similar to User 5…User 3 is similar to User 5 (e.g., p3) and the second context user identifier vector 466b (e.g., [0,0,1,0,0,0,0,0])”), Bhatia does not specifically disclose sorting the users into one of a first group or a second group. 
However, Wilson discloses wherein individual users of the plurality of users have been sorted into one of a first group or a second group (Fig. 4; Fig. 9; col. 7, lines 21-34, “Interaction data may also be based on interests and special interest groups expressed by a user”; col. 9, lines 48-64, “Connections to a user in a social network may also be classified into different groups or tiers by using k-means clustering based on interests, similarities, or commonalities to the user”; col. 10, lines 31-47, “a first tier of the tier structure represents those connections who are most closely connected to the user. For the connections of the first tier, the user may have the greatest amount of interactions with those users, e.g., the greatest number of direct interactions”; col. 11, lines 38-45; col. 12, lines 4-28, “The first cluster 402 includes connections with whom the user has had frequent and highly positive interactions. Thus, the first cluster 402 will be defined as the first tier of the tier connections, e.g. as a tier with the greatest level of relationship to the user. The second cluster 404 includes connections with whom the user has had some interactions of a positive sentimentality”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhatia to include wherein individual users of the plurality of users have been sorted into one of a first group or a second group, as taught by Wilson because it would classify the plurality of users into different groups or tiers by using k-means clustering based on interests, similarities, or commonalities to the users, thereby efficiently sharing resources or contents between members of a group having a similar interest or characteristics (Wilson; col. 5, lines 9-39).

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the method of claim 1, wherein analyzing the respective vectors includes comparing individual values for a given type of interaction for users sorted into the groups with individual values for the given type of interaction for users sorted into the groups; and wherein the particular type of interaction is identified based on the comparing (¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”).

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the method of claim 1, wherein analyzing the respective vectors includes performing a statistical analysis of the individual values of the respective vectors corresponding to users grouped in the groups, and wherein the particular type of interaction is identified based on the statistical analysis (¶0008, “analyze and transform the user interaction data into structured data, which the disclosed systems can use to train a neural network, in a semi-supervised manner, to generate vectorized user embeddings for corresponding users”; ¶0009, “determine interaction types and interaction times for each user”; ¶0014, “organizing heterogeneous user interaction data into a training data for the interaction-to-vector neural network”; ¶0015, “training the interaction-to-vector neural network to generate user embeddings”; ¶0021, “the user embeddings system can determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred….utilizing the organized user interaction data in conjunction with an interaction-to-vector neural network”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0042; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”).

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the method of claim 3, wherein the statistical analysis includes: dividing a mean of the individual values corresponding to the particular type of interaction with users grouped in the groups by a mean of the individual values corresponding to the particular type of interaction with users grouped in the groups; and identifying the particular type of interaction based on a quotient for the particular type of interaction having the maximum or minimum value from among quotients corresponding to other types of interaction (¶0069, “arranges the content items based on the average user interaction time, mean user interaction time, or last interaction timestamp”; ¶0097; ¶0098; ¶0119, “utilizes a combination (e.g., an average or a weighted average) of the first weighted matrix 414 and the second weighted matrix 424 as the user embeddings”).

As to claim 5, Bhatia discloses the method of claim 3, wherein the statistical analysis includes correlating the individual values for the particular type of interaction with positions of representations of individual interactions of the particular type of interaction in the respective user sequence models (¶0008, “analyze and transform the user interaction data into structured data, which the disclosed systems can use to train a neural network, in a semi-supervised manner, to generate vectorized user embeddings for corresponding users”; ¶0009, “determine interaction types and interaction times for each user”; ¶0014, “organizing heterogeneous user interaction data into a training data for the interaction-to-vector neural network”; ¶0015, “training the interaction-to-vector neural network to generate user embeddings”; ¶0021, “the user embeddings system can determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred….utilizing the organized user interaction data in conjunction with an interaction-to-vector neural network”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0042; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”).

As to claim 6, Bhatia discloses the method of claim 1, wherein a sum of the individual values of the given vector equals the sums of the individual values of the other respective vectors; and wherein the individual values range between 0 and 1 (¶0097; ¶0098, “a K-dimensional vector V0 of arbitrary real values to a K-dimensional vector σ(V0) of real values, where each entry is in the range (0, 1), and all the entries add up to 1”).

As to claim 7, Bhatia discloses the method of claim 1, further comprising: determining a hyperparameter for the recurrent neural network, wherein the number of individual interactions to represent in the respective user sequence models is based on the hyperparameter; wherein the number of individual values in the respective vectors is based on hyperparameter (¶0089, “the number of features is a hyperparameter, or a parameter set upon initializing the interaction-to-vector neural network 400 (e.g., 9, 30, 70, 100, 500, 1,000)”).

As to claim 9, Bhatia discloses the method of claim 1, further comprising: accessing, with the computer system, a plurality of data stores storing information corresponding to the plurality of users; wherein generating the respective user sequence models includes using information accessed from the plurality of data stores such that the respective user sequence models for one or more of the plurality of users are generated using information accessed from separate data stores (310-330, Fig. 3D; ¶0021, “determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred”; ¶0023, “the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0040; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”; ¶0083, “the interaction-to-vector neural network 400 includes a first weighted matrix 414 and a second weighted matrix 424”).

As to claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses a non-transitory, computer-readable medium storing instructions that when executed by a computer system cause the computer system to perform operations comprising generating respective user sequence models for a plurality of users (Fig. 8; ¶0142; ¶0145); 
analyzing the respective user sequence models using a recurrent neural network with an attention mechanism (i.e., frequency, type, duration), wherein the analyzing produces respective vectors corresponding to the respective user sequence models, wherein the respective vectors include respective sequences of attention weights calculated by the recurrent neural network that represent respective individual interactions by the respective users (¶0023, “the user embeddings system may add the user to a database or table of user interactions. Because the user decides the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions” ; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”).

As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the computer-readable medium of claim 10, wherein the first particular type of interaction contributed the most to users being sorted into the groups; and wherein the second particular type of interaction contributed the most to users being sorted into the groups (210, Fig. 2; Fig. 3D; ¶0029, “identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”).

As to claim 12, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the computer-readable medium of claim 10, wherein analyzing the respective vectors includes comparing: values calculated using respective sequences of attention weights for respective vectors of users sorted in the groups, and values calculated using respective sequences of attention weights for respective vectors of users sorted in the groups (¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0040, ““interaction-to-vector neural network” refers to a neural network that includes an input layer, a hidden layer, and an output layer as well as one or more hidden weighted matrices between each of the layers”; ¶0083, “the interaction-to-vector neural network 400 includes a first weighted matrix 414 and a second weighted matrix 424”; ¶0086, “apply the first weighted matrix 414 to the input vector 412”).

As to claim 13, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the computer-readable medium of claim 10, wherein the groups corresponds to users who have reported fraudulent account activity and the groups corresponds to users who have not reported fraudulent account activity (¶0002, “identify a specific segment of users who have certain characteristics or who have demonstrated a certain pattern of behavior”; ¶0006; ¶0042; ¶0061, “the user embeddings system 104 can unearth patterns, traits, and habits of user behaviors from the user interaction data”).

As to claim 14, Bhatia discloses the computer-readable medium of claim 13, wherein the operations further comprise: based on identifying the first particular type of interaction, adjusting one or more security parameters for the computer system corresponding to the first particular type of interaction (¶0039, “deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using semi-supervisory data to tune parameters of the neural network”).
As to claim 15, Bhatia discloses the computer-readable medium of claim 10, wherein the recurrent neural network is implemented by a long short-term memory and the attention mechanism is implemented using one or more attention layers of the long short-term memory (Fig. 4B; ¶0006, “memory both short-term and long-term”).

As to claim 16, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses a method comprising: 
generating, by the computer system applying the information representing individual interactions to a recurrent neural network, respective user sequence models corresponding to respective individual users of the plurality of users  (208-210, Fig. 2; 400, Fig. 4; Fig. 5; Abstract, “generating user embeddings utilizing an interaction-to-vector neural network”; ¶0008, “systems can use to train a neural network, in a semi-supervised manner, to generate vectorized user embeddings for corresponding users”; ¶0009, “generate user embeddings for each user through training an interaction-to-vector neural network”; ¶0021, “generate user embeddings for each user by utilizing the organized user interaction data in conjunction with an interaction-to-vector neural network”);  
generating, by the computer system for the respective user sequence models, respective attention weights corresponding to respective individual interactions with the respective individual users, wherein the respective attention weights are generated by an attention layer of the recurrent neural network (¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0040; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”; ¶0083, “the interaction-to-vector neural network 400 includes a first weighted matrix 414 and a second weighted matrix 424”); and 
identifying, by the computer system, a particular type of interaction that is correlated to users being sorted into the first group using the respective attention weights (310-330, Fig. 3D; ¶0021, “determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred”; ¶0023, “the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”).

As to claim 17, it is rejected for the same reasons set forth in claim 6 above.  

As to claim 18, Bhatia discloses the method of claim 16, wherein identifying the particular type of interaction includes: calculating a ratio for the particular type of interaction by dividing a mean of attention weights corresponding to the particular type of interaction with users grouped in the first group by a mean of attention weights corresponding to the particular type of interaction with users grouped in the second group; and identifying the particular type of interaction based on the ratio (¶0069, “arranges the content items based on the average user interaction time, mean user interaction time, or last interaction timestamp”; ¶0097; ¶0098; ¶0119, “utilizes a combination (e.g., an average or a weighted average) of the first weighted matrix 414 and the second weighted matrix 424 as the user embeddings”).
As to claim 19, Bhatia discloses the method of claim 16, wherein a given user sequence model for a given user of the plurality of users represents a plurality of individual interactions with the given user in a chronological sequence, wherein the user sequence model for the given user records, for each of the plurality of individual interactions with the given user, (a) an interaction type and (b) an order in the chronological sequence; and wherein the respective attention weights generated for given user sequence model correspond to respective interactions types and respective orders in the chronological sequence (¶0025, “the user embeddings system arranges each subgroup of interaction types by interaction time (e.g., temporal ordering)”; ¶0026, “the user embeddings system orders and arranges the user interaction data into a hierarchy structure”; ¶0054; ¶0067, “the user interaction table 300 is initially ordered based on the interaction timestamp 330 of each user interaction (e.g., from oldest interaction to newest user interaction). In another embodiment, the user interaction table 300 is arranged in the order of user interaction data”; ¶0069; ¶0150).

As to claim 20, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhatia discloses the method of claim 16, further comprising: identifying a second type of interaction that is correlated to users being sorted into the groups using the respective attention weights (310-330, Fig. 3D; Fig. 4D; ¶0021, “determine which user is performing the interaction, the type of user interaction that occurred, and the time that the user interaction occurred”; ¶0023, “the amount, frequency, and type of each interaction, the user interaction data can include a number of users that have different numbers and types of interactions”; ¶0027, “trains the interaction-to-vector neural network to learn weights within various hidden matrices that represent each user based on the user interaction data”; ¶0029, “utilizes the user embeddings to compare any two or more users together based on their user interactions. For instance, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings”; ¶0042; ¶0060, “the user embeddings system 104 sorts the user interaction data in a hierarchy structure”; ¶0062, “the user embeddings system 104 trains the interaction-to-vector neural network to learn latent weights and parameters for each user in the user interaction data”; ¶0063, “embeddings system 104 can compare the user embeddings of a given user to other user embeddings to find similar or matching users to the given user. Based on this process, the user embeddings system 104 can form groups or clusters of similar users and/or expand a segment of users”; ¶0075, “the user embeddings system 104 arranges each grouping of similar interaction types by the interaction timestamp 330”; ¶0078, “organizes and sorts user interaction data”; ¶0116, “User 1 is similar to User 5…User 3 is similar to User 5 (e.g., p3) and the second context user identifier vector 466b (e.g., [0,0,1,0,0,0,0,0])”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knox (US 2020/0364588), JACKSON et al. (US 2018/0183852), Xu et al. (US 2020/0336503), Baxter et al. (US 2017/0322788), Adjaoute (US 2019/0325528), SIKKA et al. (US 2021/0012211) discloses method and system for visualizing the operation of neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 13, 2022